         Case 1:14-cv-03014-LDH-RML Document 110 Filed 09/16/19 Page 1 of 2 PageID #: 1495




                                                   THE CITY OF NEW YORK
                                                  LAW DEPARTMENT
                                                      100 CHURCH STREET
GEORGIA M. PESTANA                                    NEW YORK, NY 10007
Acting Corporation Counsel


                                                                                           September 16, 2019
             By ECF
             Honorable LaShann DeArcy Hall
             United States District Judge
             United States District Court
             Eastern District of New York
             225 Cadman Plaza East
             Brooklyn, New York 11201

                       Re:    Gonzalo Cortes v. City of New York, et al., 14-cv-3014 (LDH) (RML)

             Your Honor:

                     We are Assistant Corporation Counsels in the Office of Georgia M. Pestana, Acting
             Corporation Counsel of the City of New York, and the attorneys assigned to the defense in the
             above-referenced matter. We write in light of plaintiff’s Trial Memorandum filed on Friday,
             September 13, 2019, (Docket No. 108) which includes an opposition to defendant’s Trial
             Memorandum, filed earlier that day. Following a mistrial on the first day of trial, the Court
             directed the parties to file a brief regarding whether Officer Musa’s position was permissible in
             light of the statements made in a summary judgment motion. The Court did not propose any
             time for an opposition, stating “I don’t want responses, just give submissions. Just tell me what
             you all believe the law is.” (August 12, 2019 trial transcript at 68:12-13).

                     Plaintiff has disregarded this instruction, as pages eight through fourteen of his trial brief
             are reserved for responding to defendant’s brief, filed just hours earlier. 1 This was improper in
             light of the Court’s instruction, and defendant requests that these pages be disregarded and
             struck. Should the Court be inclined to consider plaintiff’s improper opposition, defendant is
             prepared to provide a response to plaintiff’s single page of argument by Friday, September 20th.




             1
                 In fact, only one page of his brief is spent making an argument on the merits.
Case 1:14-cv-03014-LDH-RML Document 110 Filed 09/16/19 Page 2 of 2 PageID #: 1496




           Thank you for your consideration herein.

                                                       Respectfully submitted,
                                                       /s/    /s/
                                                       Brachah Goykadosh
                                                       Erin Ryan
                                                       Assistant Corporation Counsels
                                                       Special Federal Litigation Division


  cc:      Baree N. Fett
           Raymond Panek
           Gabriel Paul Harvis
           Attorneys for Plaintiff
           Elefterakis Elefterakis & Panek
           80 Pine Street, 38th floor
           New York, New York 10005




  10200740_1                                     -2-                                  09/16/19 5:27 PM
